       Case 2:18-cv-02963-HB Document 13 Filed 02/11/19 Page 1 of 1




                   IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF PENNSYLVANIA
____________________________________
TAKERA SIMS                          :
                                     :    CIVIL ACTION NO.: 18-2963
                      Plaintiff,     :
                                     :
       v.                            :
                                     :
FAIRMOUNT LONG TERM CARE             :
d/b/a Philadelphia Nursing Home      :
                                     :
                      Defendant.     :
____________________________________:

                STIPULATION OF DISMISSAL WITH PREJUDICE

       The parties having resolved this matter and consummated settlement, it is hereby

stipulated pursuant to Rule 41 of the Federal Rules of Civil Procedure, by and between

Plaintiff, Takera Sims, and Defendant, Fairmount Long Term Care, by and through their

undersigned counsel, that this above-captioned action be dismissed in its entirety with

prejudice and without costs or attorneys’ fees to either party. The parties consent to use of

electronic signatures on this Stipulation.



 /s/ Timothy S. Seiler                         /s/ Patricia A. Fecile-Moreland
 Timothy S. Seiler, Esq.                       Patricia A. Fecile-Moreland, Esq.
 Karpf, Karpf & Cerutti, P.C.                  Marks, O’Neill, O’Brien, Doherty & Kelly,
 3331 Street Road                              P.C.
 Two Greenwood Sq., Suite 128                  One Penn Center
 Bensalem, PA                                  1617 John F. Kennedy Boulevard
 Phone: (215) 639-0801                         Philadelphia, PA 19103
 Fax: (215) 639-4970                           Phone: 215-832-4227
 Attorney for Plaintiff
